DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-7 in the reply filed on 06/15/2022 is acknowledged. Claims 1-4, and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 18. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (U.S. Patent No. 5,184,104).
With respect to claim 5, Kondo teaches a method of determining a length of a brace apparatus 14 for a transformer tank (tank formed by walls 21-33), the method being performed to determine a length (vertical length of outermost plate 14a) of a brace main body 14 mounted to an outer surface (bottom surface of the tank wall 32) of the transformer tank, the brace main body having an inner space (space between outer defined therein, the method comprising:
a frequency calculation step of calculating a resonant frequency generated in the brace main body due to vibration of the transformer tank in each of a plurality of modes in which a vibration frequency due to the vibration of the transformer tank is set differently (col. 4, lines 35-46);
a regression equation calculation step of performing regression analysis on the resonant frequency calculated at the frequency calculation step as a resonant frequency for the length of the brace main body in order to calculate a regression equation in each of the modes (col. 4, lines 35-46);
a per-length frequency calculation step of calculating the resonant frequency for the length of the brace main body per length obtained by dividing the length of the brace main body by a predetermined interval using the regression equation calculated in each of the modes (col. 4, lines 46-51); and
a brace main body length calculation step of calculating a length of the brace main body at which occurrence of resonance is prevented due to discordance between the vibration frequency of the transformer tank and the resonant frequency in the brace main body based on a resonant frequency calculated per length divided by the interval at the per-length frequency calculation step (col. 4, lines 51-55) (col. 4, lines 35-68).
With respect to claim 6, Kondo teaches the method according to claim 5, further comprising a partition plate (inner plates 14a) use determination step of calculating a length at which no resonance is generated in each of the modes from the length of the brace main body calculated at the brace main body length calculation step and determining whether to use a partition plate using the calculated length (col. 4, lines 35-68).
With respect to claim 7, Kondo teaches the method according to claim 6, wherein a position and number of the partition plate are determined such that the occurrence of resonance is prevented due to the discordance between the vibration frequency and the resonant frequency in an inner space of the brace main body partitioned by the partition plate (col. 4, lines 35-68).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837